Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on December 20, 2021.
Claims 1-15 are allowed.

Allowable Subject Matter
Claims 1-15 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on December 20, 2021.
Specifically, the independent Claim 1 now recites limitations as follows:

“A computer-automated method for securing unidirectional communication within a network, the method comprising: 
receiving, in an orchestrated manner, at least one portion of a message at a first receiving node of a blockchain network; 
assembling the received at least one portion of the message into a first combined message at the first receiving node, the first combined message including executable instructions for producing a first machine effect; 
executing the executable instructions of the first combined message at the first receiving node to produce the first machine effect on the blockchain network; 
receiving, in an orchestrated manner, the at least one portion of the message at a second receiving node of the blockchain network; 
assembling the received at least one portion of the message into a second combined message at the second receiving node, the second combined message including executable instructions for producing a second machine effect; 
executing the executable instructions of the second combined message at the second receiving node to produce the second machine effect on the blockchain network; 
authenticating, at the second receiving node, the executing of the first combined message by the first receiving node based on an identity of the first combined message on the blockchain network; and 
authenticating, at the first receiving node, the executing of the second combined message by the second receiving node based on an identity of the second combined message on the blockchain network”.
The cited reference by Roberto Jesus Arriola Suson (US PGPUB. # US 2020/0274714) discloses, the server computer system over the communications network, to be published the uniquely encrypted message to the chain of data on the public record keeping system residing in the one or more nodes in the decentralized computational network using the at least one decentralized computational network protocol. This, in turn, may cause the public or publicly distributed record keeping system to receive and subsequently publish to the (Fig. 3(306), ¶80). The nodes are likely not affiliated with one another, may be located remotely in respect of one another across the entire world, and may be used to perform electronic transactions, such as the herein disclosed electronic verification and authentication transactions, in the peer-to-peer network in an anonymous manner, security of the publishers of the uniquely encrypted messages and the customers performing the electronic transactions, in general terms, is guaranteed. Owing to the public nature of the public record keeping system, each of the anonymous nodes may be able to monitor the movement and/or change in the data published on the public records within the public record keeping system such as data associated with the herein disclosed uniquely encrypted message, transparency is maintained at the peer-to-peer network. This transparency, as may be highlighted in the herein disclosure, substantially mitigates any uncertainties, risks and distrust that may occur among the nodes. The distributed records which may constitute the public record keeping system may be maintained by the nodes in a collective manner within the peer-to-peer network which is a secure distributed network. Hence, these publicly distributed records are secure decentralized distributed records or transaction records which are otherwise known as the aforementioned Blockchain. The public record keeping system, in this regard, may be decentralized and based on Blockchain-based technological framework and platforms. The Blockchain may include various blocks which are linked to one another and which may carry uniquely encrypted messages. These messages can be validated through the (Fig. 7(122, 108-e), ¶127-¶131). Thus at least a portion of message is received at first node. The example risk management process may be performed by any of the server computer system and any one of the nodes in the decentralized computational network. The risk management process may start by receiving request to decrypt the uniquely encrypted message, and continue by gathering information, which may be publicly available information, associated with the uniquely encrypted message. These information may refer to the history of the set of unique identifiers and/or the physical indicia identifier whether any of them has already been a subject of fraud in the past. (Fig. 9(902), ¶143). Thus a message is assembled by combining the information. Receiving the uniquely encrypted  to one of the nodes or a plurality of the nodes may be performed using the Blockchain which characterizes the public record keeping system. In performing these receiving and sending functions, each one of the blocks containing the uniquely encrypted messages in the Blockchain may utilize various information which may be include, but certainly not limited to, identifiers associated with the blocks (e.g., current block ID, previous block ID, and other block ID), identifiers associated with the uniquely encrypted messages (e.g., set of unique identifiers or “SUI” , physical indicia identifier or “PII”, public key, and private key), and other data such as authentication data, verification data, and configuration data. Any one or more of these information may be recorded on, and can be made retrievable on demand from, any one or more of the distributed records within the public record keeping system. (¶139).
The reference by Wright et al. (US PGPUB. # US 2019/0052454) discloses, executing the first combined message at the first receiving node by validating signature on the second signed message with the determined second node public key. (Fig. 16(374)). The methods may include additional steps. See FIG. 13. The method may include, at the first node 3, generating a signed message (SM1) based on the message (M) and the first node second private key. The method further includes sending the first signed message (SM1), over the communications network, to the second node 7. In turn, the second node 7 may perform the steps of receiving the first signed message (SM1). The method also includes the step of validating the first signed message (SM2) with 3 based on the result of validating the first signed message (SM1). (Fig. 16(450), ¶260).
Lee et al. (US PGPUB. # US 2020/0366479) discloses, a technology that performs encrypted communication via a network or a bus, and a communication method using a security key between nodes connected via a network or a bus includes setting a critical cluster among multiple nodes, selecting a primary message shared between the set critical clusters, and encrypting a message using a key generated to be valid for a preset period to enable communication between the critical clusters, wherein each of the critical clusters stores the primary message for the preset period according to a same key generation scheme to generate a block, and generates and possesses a new key based on the generated block and a currently used key, so that information about a previous message and a previous key is sequentially accumulated in the new key. (Abstract).
Klarman et al. (US PGPUB. # US 2019/0081779) discloses, a peer node in a blockchain distribution network includes a processor and a transceiver operatively coupled to the processor. The processor is configured to generate an encrypted test block. The encrypted test block is indistinguishable from an encrypted blockchain in the blockchain distribution network. The transceiver is configured to transmit the encrypted test block to a server for distribution throughout the blockchain distribution network. The transceiver is also configured to receive a message from a second peer node in the blockchain distribution (Abstract).
Waltermann et al. (US PGPUB. # US 2019/0306129) discloses, secure communication in a nondeterministic network, a processor determines a first communication path to a first destination node in a network of nodes organized as an undirected graph. The communication path is a spanning tree of path nodes of the undirected graph. The processor further encrypts a message to the first destination node with an encryption using a set of first encryption keys. In addition, the processor communicates the encrypted message over the path nodes of the first communication path. Each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at the first destination node with a subset of the set of first encryption keys. The subset of the set of first encryption keys are held by key holding nodes in communication with the first destination node. (Abstract).
Len L. Mizrah (US PGPUB. # US 2005/0050328) discloses, an interactive mutual authentication protocol, which does not allow shared secrets to pass through untrusted communication media, integrates an encryption key management system into the authentication protocol. The server provides ephemeral encryption keys in response to a request during a Session Random Key (SRK) initiation interval. SRK is provided for all sessions initiated in the SRK initiation interval. A set of ephemeral intermediate Data Random Keys (DRK) is associated with each request. A message carrying the SRK is sent to the requestor. A response from the requester includes a shared parameter encrypted (Abstract).
Ondrej Zizka (US PGPUB. # US 2019/0238486) discloses, a method of the disclosure includes receiving, by a first node of a blockchain system of an enterprise service bus, a message transmitted by a second node of the blockchain system. The blockchain system may be configured to store a plurality of messages communicated via the enterprise service bus in a distributed ledger. The method also includes determining, by the first node, whether the first node should process the message. The method further includes processing, by the first node, the message in response to determining that the message should be processed by the first node. The method further includes updating the distributed ledger to indicate that the message has been processed by the first node. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……assembling the received at least one portion of the message into a first combined message at the first receiving node, the first combined message including executable instructions for producing a first machine effect; 
executing the executable instructions of the first combined message at the receiving node to produce the first machine effect on the blockchain network…..assembling the received at least one portion of the message into a second combined message at the second receiving node, the second combined message including executable instructions for producing a second machine effect; executing the executable instructions of the second combined message at the second receiving node to produce the second machine effect on the blockchain network……..”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 2-15 depend on the allowed claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498